Citation Nr: 0706221	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-17 580	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1976 to December 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from July 2001 and April 2002 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In the February 2007 Written Brief Presentation, the 
veteran's representative argued the veteran is also entitled 
to an increased rating for tinnitus.  This issue, however, is 
not before the Board.  In an April 2002 decision, the RO 
increased the rating for his tinnitus from 0 to 10 percent 
and continued a 0 percent (i.e. noncompensable) rating for 
his hearing loss.  He filed a notice of disagreement (NOD) 
stating he had evidence showing his hearing was worse than 
the prior evaluation.  He did not mention his tinnitus.  In 
May 2003, the RO issued a statement of the case (SOC) for the 
cervical spine disorder and hearing loss.  In June 2003, he 
filed a timely substantive appeal (VA Form 9 or equivalent 
statement), but only for the cervical spine disorder.  So the 
claim for an increased rating for hearing loss is not before 
the Board.  See 38 C.F.R. § 20.200 (2006) (An appeal consists 
of a timely filed NOD in writing and, after a statement of 
the case (SOC) has been furnished, a timely filed substantive 
appeal (VA Form 9 or equivalent statement)).  


FINDING OF FACT

The medical evidence for and against finding a link between 
the veteran's cervical disorder and his military service is 
about evenly balanced (i.e., in relative equipoise).  




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
cervical spine disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
	
The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Since the Board is granting the veteran's claim for service 
connection for a cervical spine disorder, in full, there is 
no need to discuss whether there has been compliance with the 
notice and duty to assist provisions of the VCAA with regard 
to this particular claim.  Even if there has not been, it is 
at most harmless error.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 
No. 02-1077 (December 21, 2006); Pelegrini v. Principi, 18 
Vet. App. 112, 120 - 21 (2004) (Pelegrini II).  


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including degenerative arthritis, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

During his military service, the veteran contends a piece of 
equipment fell on his neck and left shoulder (see the report 
of the October 1999 VA examination; see also his January 2004 
and October 2006 statements).  After separating from service 
in December 1978, he was service-connected for tendon 
inflammation of the left shoulder (see March 2000 rating 
decision).  He claims he has had neck pain since this 
incident and has received treatment for this since he was 
discharged from service in December 1978.  

In August 1999, the veteran filed a claim for service 
connection for a neck condition (see VA Form 21-4138).  The 
RO, however, was unable to locate his claims file and so it 
was rebuilt.  Unfortunately, however, his service medical 
records (SMRs) could not be located (see March 2003 PIES 
response).  He was apparently told they were destroyed in a 
fire in 1973 at the National Personnel Records Center 
(NPRC), a military records repository (see his June 2003 
substantive appeal).  When a veteran's SMRs are unavailable, 
through no fault of his, the VA's duty to assist, duty to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  This, 
however, does not lower the threshold for an allowance of a 
claim, for example, where the evidence almost but not quite 
reaches the positive-negative balance.  In other words, the 
legal standard for proving a claim is not lowered; rather, 
the Board's obligation to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The veteran said that after he was discharged from the 
military, he was treated at the VA Medical Centers (VAMCs) in 
Salem and Richmond, Virginia.  His treatment records from the 
VAMC in Richmond were apparently transferred to the VAMC in 
Salem (see July 2003 response from the Richmond VAMC).  The 
VAMC in Salem, however, said they could not find any of his 
treatment records (see September 2003 response from the Salem 
VAMC).  The veteran was able to provide a December 1983 X-ray 
report from the VAMC in Salem, which indicated mild 
degenerative changes of the cervical spine were seen.  It was 
also noted, "no interval change is noted since the exam of 
6-15-79."  So apparently he was treated for a cervical spine 
problem within a year following his discharge from the 
military and an X-ray was taken at that time.  It is unclear 
whether the June 1979 X-ray showed degenerative changes.

A May 1984 private X-ray of the cervical spine revealed 
hypertrophic spurring at the C4-C5, and C6 levels.  A May 
1985 note indicates he had had neck pain and stiffness for 
seven years - so since 1978.  It was also noted that he had 
been evaluated in the military for this, but no diagnosis was 
made.  A June 1985 X-ray revealed moderate degenerative 
changes. 

The report of the October 1999 VA examination indicates the 
veteran said he was also involved in motor vehicle accidents 
in 1989 and 1994, which affected his lumbar spine.  In 1995, 
he had an L4 through S1 laminectomy.  The examiner diagnosed 
the veteran with a compression fracture of the D-5 vertebrae 
and degenerative joint disease (DJD) from C4 through C7 
confirmed by X-ray.  

The treatment records from Dr. Forstner indicate the veteran 
fell in April 2000 at a store.  He complained of neck pain 
and asked for a letter saying the fall accelerated his prior 
injury.  He was diagnosed with a cervical strain.  An April 
2000 MRI revealed mild spondylosis at the C6-C7 level.  

The treatment records from Dr. Rodger indicate a normal 
neurological examination of his upper extremities in March 
2001.  Range of motion was appropriate for the veteran's age.  
There was some minimal tenderness in his cervical spine.  Dr. 
Rodger reviewed his most recent MRI and said that it was 
basically normal for the veteran's age.  There was some minor 
changes at the C5-C6 level, but the doctor said this was not 
unusual in a 44-year old.  Dr. Rodger believed he had a soft 
tissue problem and suggested a chiropractic assessment. 

In a November 2003 letter, Dr. Forstner stated the veteran 
had arthritic damage and nerve encroachment.  The doctor said 
this was very likely related to the injury he had in service, 
which reportedly involved being struck with a piece of 
equipment.  

As mentioned, the veteran's SMRs are unavailable through no 
fault of his own.  So his statements regarding the 1977 
injury must be given greater probative weight.  The fact that 
he has been service-connected for tendon inflammation of the 
left shoulder since he separated from service in December 
1978 is consistent with his statements concerning this 
injury.  Although apparently no definite diagnosis was made, 
he did receive follow-up treatment at the VAMCs in Salem and 
Richmond almost immediately after being discharged.  It is 
confirmed that an X-ray of his cervical spine was taken in 
June 1979 - only 6 months after he was discharged.  
Unfortunately the report of this X-ray is unavailable - again 
through no fault of the his.  Nonetheless, degenerative 
changes were noted in a December 1983 X-ray, which referenced 
the previous June 1979 X-ray.  And finally, Dr. Forstner 
provided a supporting nexus opinion linking the veteran's 
cervical spine disorder to his reported in-service injury.  
Because the veterans SMRs and his VA treatment records from 
the Salem and Richmond VAMCs are not available, through not 
fault of his, all reasonable doubt must be resolved in his 
favor.  He is not responsible for the fact that the evidence 
relating to this particular incident and his follow-up 
treatment has been either destroyed or misplaced.  

The Board finds the evidence for and against granting 
service connection for a cervical spine disorder is about 
evenly balanced (i.e., in relative equipoise).  So the 
benefit of the doubt will be given the veteran and his claim 
granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
See, too, Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).



ORDER

The claim for service connection for a cervical spine 
disorder is granted.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


